Citation Nr: 1132018	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-21 627A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of service connection for left epicondylitis with cubital tunnel syndrome, status post operative.

2.  Entitlement to an increased disability rating for service-connected residuals of a left ulna fracture with arthritis, currently rated as 10 percent disabling.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2005, January 2007, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran presented testimony at a personal hearing conducted at the Waco RO before Kathleen K. Gallagher who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The record reflects that the Veteran submitted additional evidence that had not been reviewed by the RO.  By an April 2011 statement, his accredited representative related that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board observes that when the Veteran filed his claim for his left elbow in September 2008, he appeared to contend that he was entitled to compensation based on the provisions of 38 U.S.C.A. § 1151 and as secondary to his service-connected residuals of a left ulna fracture with arthritis.  However, the July 2009 grant was only based on the provisions of 38 U.S.C.A. § 1151.  Further, it does not appear that the RO has adjudicated the claim on a secondary basis.  Therefore, the Board REFERS the issue of entitlement to service connection for a left elbow disability as secondary to his service-connected residuals of a left ulna fracture with arthritis to the RO for development.  

The issues of entitlement to an increased disability rating for service-connected residuals of a left ulna fracture with arthritis, currently rated as 10 percent disabling, and entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record establishes that the grant of service connection for left epicondylitis with cubital tunnel syndrome, status post operative under the provisions of 38 U.S.C.A. § 1151 was undebatably erroneous.


CONCLUSION OF LAW

The severance of the award of service connection for left epicondylitis with cubital tunnel syndrome, status post operative was proper.  38 U.S.C.A. §§ 1110, 1131, 1151, 5109A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

However, as the propriety of the severance of service connection for left epicondylitis with cubital tunnel syndrome, status post operative, involves a determination as to clear and unmistakable error (CUE), a discussion of VA's duties to notify and assist is not required.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).  Moreover, as will be discussed below, the due procedural requirements of 38 C.F.R. §§ 3.103(b) and 3.105(d) have been met.

The Board concludes that the duty to assist the Veteran with regard to the propriety of the severance claim has also been met.  The Board is relying in large part on an August 2009 VA examination to uphold the severance.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the severance claim has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a June 2010 SOC (statement of the case), which informed them of the laws and regulations relevant to the severance.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to restoration of service connection for left epicondylitis with cubital tunnel syndrome, status post operative.

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  In this case, the Veteran must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1); 38 C.F.R. § 3.361.

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

Service connection for left epicondylitis with cubital tunnel syndrome, status post operative under the provisions of 38 U.S.C.A. § 1151 was granted in a July 2009 rating decision.  A 10 percent rating was assigned effective August 29, 2008.  The RO proposed to sever service connection on the basis of clear and unmistakable error (CUE) in a September 2009 rating decision.

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d).

Clear and unmistakable (CUE) is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In accordance with section 3.105(a), to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time must have been incorrectly applied.  The error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The provisions of 38 C.F.R. § 3.105(d) (revisions of decisions) specifically state that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

When VA seeks to sever service connection, section 3.105(d) imposes the same burden of proof that is placed on a claimant who, under section 3.105(a), seeks to have a previous unfavorable decision overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Unlike section 3.105(a), however, section 3.105(d) as applicable to severance cases does not limit the reviewable evidence to that which was before the RO at the time of the initial service connection award.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The regulation specifically allows a change in medical diagnosis to serve as a basis for severance, and the Court in Venturella reasoned that this language clearly contemplates the consideration of evidence acquired after the original grant of service connection.  If "the Court were to conclude that . . . a service-connection award can be terminated pursuant to §3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

When the RO proposed to sever service connection in a September 2009 rating decision, the Veteran was advised of the action by a November 2009 letter, which also informed him that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  He did not request a hearing at that time.  A March 2010 rating decision severed service connection effective June 1, 2010.  The Board finds that the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is whether the severance was proper in accordance with the applicable law and regulations.  

The evidence of record at the time of July 2009 rating decision that granted compensation benefits under 38 U.S.C.A. § 1151 included VA and private treatment records, the Veteran's statements, and a January 2009 VA examination.  In September 2008, the Veteran requested compensation under 38 U.S.C.A. § 1151 as the result of an August 2008 surgery at a VA facility for his left elbow to release a nerve.  The Veteran stated that after his surgery, he developed an infection that had to be removed at a private hospital, S.N.W.H.  The Veteran contended that he was entitled to compensation for this.

An August 2008 VA pre-surgical history and physical reflected that the Veteran reported chronic left wrist and arm pain.  He had developed progressive pain and numbness and tingling in the left fourth and fifth fingers.  A pre-procedure note reflected that informed consent was obtained for the operation.  The Veteran underwent a left ulnar nerve decompression with anterior transposition with fascial sling.  The post-surgery diagnosis was left ulnar neuropathy with entrapment of the elbow.  The operative report indicated that the Veteran tolerated the procedure well and no complications were sustained.  

A September 2008 orthopedic surgery note showed that the Veteran returned for reevaluation.  He reported that the splint was tight and was causing pain and his arm to swell.  He reported that he continued to have numbness and tingling in his small finger.  On observation, the incision line was clean and dry with no sign of infection.  The plan was to continue the present course and for the Veteran to start moving his elbow to full range of motion.  He was provided with wound care instructions, given a light duty note, and was to return in a week for suture removal.  

Private treatment records from S.N.W.H. reflected that the Veteran was admitted in September 2008 with a chief complaint of left arm infection and fever.  The Veteran reported that he was doing well after his surgery until a few days earlier when he noticed swelling, redness, and fever.  The Veteran underwent irrigation and debridement of the left elbow with partial closure of the wound over drains.  The postoperative diagnosis was infected hematoma left elbow, status post anterior transposition of the ulnar nerve.  

In January 2009, the Veteran underwent a VA examination.  Notably, the examiner did not address whether the Veteran had an additional disability as the result of his August 2008 VA surgery.  Instead, the examination addressed whether his ulnar nerve release for cubital tunnel syndrome was related to his service-connected left ulna.  Significantly, there was no medical opinion that addressed his claim on the basis of 38 U.S.C.A. § 1151 prior to the July 2009 grant.

The July 2009 rating decision determined that compensation was established because this disability resulted from medical or surgical treatment.  However, the only medical evidence cited in support of his conclusion was the VA records showing that he had a left ulnar nerve decompression with anterior transposition with fascial sling in August 2008 and that he was treated for an infected hematoma, left surgical wound at the elbow at S.N.W.H.  Significantly, there was no discussion of whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in either furnishing hospital care or medical/surgical treatment which proximately caused an additional disability. 

As noted above, in order to sever benefits, VA must show that the July 2009 rating decision's ultimate conclusion to grant compensation under 38 U.S.C.A. § 1151 was clearly and unmistakably erroneous.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  As noted previously, the review of the record is not solely limited to evidence that was before the RO at the time the original adjudication was made for severance cases.  

After the proposed severance, the Veteran argued that VA should have prescribed antibiotics.  He contended that the delay in proper treatment is what caused an additional disability.

The Veteran underwent a VA examination in August 2009 that addressed his claim under 38 U.S.C.A. § 1151.  The Board finds this examination report highly probative.  The examiner considered all of the relevant evidence of record when rendering his conclusions.  The examiner observed from a review of the claims file and review of the August 2008 VA operation reports that the surgery was done for the proper indications and the notes suggest that the Veteran was informed of the risks and consequences.  The examiner observed that the Veteran was seen again a few days later with no evidence of infection but persistent numbness in the fingers.  He was seen at S.N.W.H. two days later for drainage, redness, and increasing pain in the elbow.  He was administered a CT examination that suggested gas presence in the subcutaneous tissue, which the examiner indicated could have been infection or could have been postoperative air, with subcutaneous edema and question of focal abscess.  An infected hematoma was removed and the left elbow was drained.  The cultures turned out to be negative.  The final report of the CT examination suggested no abscess on examination or CT.  

The examiner was asked to address whether there was any evidence that the infection of the elbow was the result of carelessness, negligence, poor judgment, or lack of proper skill in the performance of the surgery, examinations, or postoperative treatment.  The examiner stated that infection is a known complication of any surgery, particularly surgeries of the forearm and hand and of the lower extremity and feet.  Hematoma is a known complication of surgery about the elbow because the skin is loosely applied and the tissue is extremely vascular.  When a hematoma occurs following surgery around an elbow, then the chance of infection grows even higher.  The chance of infection and hematoma are clearly a part of the preoperative discussion of risks and hazards prior to surgery, and while they do not occur with a great frequency following this surgery, they do occur.  The treatment from beginning to end of the Veteran's brief outpatient surgery was appropriate and the surgeon who performed the surgery was a board-certified orthopedic surgeon with a subspecialty of hand surgery, so he clearly possessed the proper skills to perform the surgery.  

The examiner also addressed whether the lack of full range of motion of the elbow that the Veteran related to poor performance of the surgery was the result of negligence or carelessness.  The examiner concluded that the lack of full extension in the elbow is less likely than not related to his infected elbow.  The examiner reviewed x-rays of the elbow and observed a hook-shaped osteophyte off the tip of the olecranon, which is near the end of the ulna, and a corresponding exostosis of the distal humerus in the region of the olecranon fossa.  When the elbow extends, the olecranon tucks into the small cavity, or fossa, on the distal end of the humerus.  The x-ray suggests that as the Veteran extends his elbow, the two exostoses collide with each other preventing the elbow from fully extending.  Exostoses such as these do not form quickly and certainly could not have formed in the year since the surgery and subsequent infection.  In all likelihood, these have existed for years, maybe even since the Veteran's childhood or adolescence.  

The Board concludes that there was CUE in the July 2009 rating decision that granted compensation under 38 U.S.C.A. § 1151.  The evidence leads to the conclusion that the original decision was fatally flawed at the time it was made.  In this regard, as reflected above, there is no evidence that the Veteran suffered an additional disability as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA.  Although the Veteran developed an infection after his August 2008 surgery, it was successfully treated in September 2008 at S.N.W.H.  Thus, there was no permanent disability as a result of the  August 2008 surgery.  Further, the August 2009 VA examiner clearly indicated that the lack of full elbow extension is not related to the surgery but rather from exostoses that could not have formed at the time of his surgery.  Thus, without an additional disability, there can be no grant of compensation under 38 U.S.C.A. § 1151.  

Moreover, there is no showing that the proximate cause of any disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  Informed consent was obtained.  The August 2009 VA examiner detailed that infection is a known complication of any surgery and hematoma is a known complication in elbow surgery due to the looseness of the skin and vascularity of tissue.  The examiner emphasized that the surgeon was fully qualified as a board-certified orthopedic surgery with a sub-specialty of hand surgery.  There is no indication that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Further, there was no indication that VA failed to timely diagnosis or properly the Veteran's infection.  As noted above, the Veteran was evaluated postoperative and no infection was observed.  

In summary, there is no evidence indicating that compensation should have been, or currently should be awarded, under 38 U.S.C.A. § 1151.  It appears that the statutory or regulatory provisions for 38 U.S.C.A. § 1151 were incorrectly applied in the July 2009 rating decision.  The error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome of his grant.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Although the Board acknowledges the Veteran's assertions that he was improperly treated by VA and has an additional disability, he is not competent to identify an additional disability for the purposes of 38 U.S.C.A. § 1151.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, severance was proper and entitlement to restoration of service connection for left epicondylitis with cubital tunnel syndrome, status post operative is denied.  38 C.F.R. § 3.105(d).


ORDER

Entitlement to restoration of service connection for left epicondylitis with cubital tunnel syndrome, status post operative, is denied.


REMAND

2.  Entitlement to an increased disability rating for service-connected residuals of a left ulna fracture with arthritis, currently rated as 10 percent disabling.

During the March 2011 hearing, the Veteran indicated that he had muscle wasting, decreased grip strength, and decreased range of motion.  The Board observes that his most recent VA examination was in June 2006.  The Board concludes that a remand is necessary for a current VA examination.  






3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

The Veteran testified that he was exposed to acoustic trauma while working on a tug boat in the engine room from 1973 to 1974.  The Veteran stated that his hearing has worsened since his 2006 VA examination.

The results of the May 2006 VA audiological examination reflect that the Veteran's hearing acuity did not meet the provisions of 38 C.F.R. § 3.385.  Thus, he was denied service connection for hearing loss because he does not have a current disability.  The Board concludes that because the Veteran's claim was denied on the basis of no current disability (38 C.F.R. § 3.385 not met) and the Veteran is asserting that his hearing loss has worsened since 2006, a remand for a current VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a left ulna fracture with arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected residuals of a left ulna fracture with arthritis.  The examiner should report all signs and symptoms necessary for rating the Veteran's residuals of a left ulna fracture with arthritis under the applicable rating criteria.  The examiner should also comment as to the impact of the residuals of a left ulna fracture with arthritis on the Veteran's daily activities and his ability to maintain employment.  

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for bilateral hearing loss and tinnitus.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, any private treatment reports, and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for bilateral hearing loss and tinnitus.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service from working in the engine room on a tugboat.  It should be noted that he is competent, and in this case credible, to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service (August 1972 to August 1974), including noise exposure.  The examiner should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


